Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, sequence listing and substitute specification, filed 11/04/22 are acknowledged.  

2.   Claims 11-13, 18, 19, 25, 55, and 60 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-10, 14-16, and 21 are under examination.

3.   In view of applicant's amendments the application is now in sequence compliance.

4.   In view of applicant's amendments all previous rejections have been withdrawn.  New rejections follow.  Note that the new rejections have rendered applicant's remarks moot.

5.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Granzyme”, “Western blot”, and “Hepatitis”, etc..  This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

Applicant has corrected some, but not all, improper capitalizations.  Applicant is required to correct ALL improper capitalizations, e.g., pages 18, 26, etc.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 1-9, 14-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of HDAC3 antagonist of the claims, except RGFP966.

Under Vas-Cath, Inc. v. Mahurkar, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement’ make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass a genus of HDAC3 antagonists of indeterminate size.  Also note that unrelated antagonists, e.g., antibodies and small organic molecules, clearly have no structural similarity while functionally they antagonize HDAC3.  

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). 

Additionally, the patentee must establish:
“a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
see AbbVie, 759 F.3d at 1297. In this instance, there is clearly insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antagonists to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). That is, while the inhibitors  of the claims might exist, mere instruction as to their use does not provide and adequate written description thereof.

Thus, in view of the above-mentioned, scientific fact and case law, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that applicant was in possession of the HDAC3 antagonists of the claims, except for RGFP966.  See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.   Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Vo et al. (2009, IDS) in view of Matthews et al. (2015, of record).

 Vo et al. teach that inhibitors of class I HDACs (which would include HDAC3) have antitumor activity, enhance the activity of anti-tumor T cells, and increase MHC class I expression on tumor cells (see particularly the abstract; page 8693, column 2, first full paragraph; and Results).  More specifically the reference teaches that the HDAC3 inhibitor LAQ824:
"Our data show that in vivo treatment with LAQ824 increases the efficacy of antigen-specific immunotherapy in the pmel-1 model…by…enhanced function of immune cells," (page 8693, column 2),
"LAQ824 enhances the antitumor activity of pmel-1 adoptive transfer immunotherapy…The addition of LAQ824 improved the antitumor activity compared with pmel-1 adoptive transfer therapy alone," (page 8694, column 2),
"Activated pmel-1 cells had a significant survival advantage over naive wild-type splenocytes at low concentrations of LAQ824… ,"(page 8695, column 1),
"…in vivo studies confirmed the in vitro results and suggest that one mechanism by which LAQ824 acts is by providing a survival advantage to the adoptively transferred activated T cells…," (page 8695, column 2),
"To further determine if HDAC inhibitor treatment had direct effects on immune effector cells or its effects were indirectly mediated by HDAC inhibitor modulated B16 cells, we tested the effects of LAQ824 when administered to non–tumor-bearing mice reconstituted with pmel-1 adoptive transfer. In the absence of gp100 antigen presented byB16 tumor cells, the addition of LAQ824 to pmel-1 adoptive transfer still resulted in a significantly increased percentage of gp10025-33/Db tetramer-positive cells (Fig. 5E) as well as IFN-γ– producing CD8+ cells at each time point evaluated (Fig. 5F)," (page 8696, column 1), and 
"A third mechanism [of increased antitumor activity] is an improvement in the functional activity of the adoptively transferred antitumor CTLs," (page 8698, column 2, emphasis added).

	The reference differs from the claimed invention in that it does not teach the use of the HDAC3 inhibitor RGFP966.

Matthews et al. teach that HDAC3 depletion reduced the proliferative activity of tumor cells, reduced tumor burden, and that RGFP966 could effect HDAC3 depletion (see paragraph spanning pages 2394 and 2395; paragraph spanning pages 2395 and 2396; and paragraph spanning pages 2396 and 2397).

In view of the teachings of the combined references it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ the RFGP966 HDAC3 inhibitor of Matthews et al. in a method increasing T cell effector function given the teachings of Vo et al., as set forth above, regarding the advantages of employing a HDAC3 inhibitor in such a method.

10.  Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (2009, IDS) in view of Matthews et al. (2015, of record), as set forth above, in further view of Shao et al. (2015, of record).

Vo et al. and Matthews et al. have been discussed above.

The teachings of the combined references differ from the claimed invention in that they do not teach or make obvious the use of a nanoparticle delivery vehicle that specifically binds to a CTL.

Shao et al. teach the use of microspheres (nanoparticles) comprising pMHC complexes for the delivery of the nanoparticles directly to CTLs.  The reference further teaches the inherent advantages of said direct delivery, including avoidance of delivery to tolerogenic APCs which might express inhibitory receptors.

In view of the teachings of the combined references it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ nanoparticle delivery vehicles specific for CTLs in the method of the combined references as set forth above, to avoid the possibility of the CTLs contacting tolerogenic APCs.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


G.R. Ewoldt, Ph.D., 12/07/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644